1/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is responsive to applicant’s national stage entry filed on 1/16/2020.  Claims 1-9 are pending and rejected. 

Priority
 	Applicant’s claim of priority as a national stage 371 application of application PCT/IB2018/055255, with International Filing Date: 07/16/2018 which claims foreign priority to 1711413.3, filed 07/17/2017 in Great Britain is acknowledged. 

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: applicant has claimed first and second configurations without expressly identifying the particulars of the configuration.  Applicant merely claims its existence with no way of determining what the configuration are.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monhouse et al (WO2017/051308) which discloses all the claimed elements including: 
(re: cl 1) A control system for a vehicle having a first wheel arranged to be driven by a first electric motor, and a second wheel arranged to be driven by a second electric motor (P4 L13-23-each wheel #101 has a motor in it for driving the wheel; #101 fig1);
wherein the first wheel and the second wheel are transversely located on the vehicle relative to each other (p4 L 1-9; left and right #101 fig. 1), the control system comprising:
a first controller associated with the first electric motor (P5L14-20);
the first controller comprising: a processing device to: estimate a first power value for the power applied to the second wheel by the second electric motor when the second electric motor is placed in a first motor configuration (P14L23-40-estimates power in each wheel)
;p15l1-22- -uses difference in current on line from battery relative own motor’s current on busbar to estimate what opposite motor is doing; P14L32-P15 L6-uses battery draw to determine power to each wheel);
and estimate a second power value for the power applied to the second wheel by the second electric motor when the second electric motor is placed in a second motor configuration 
and wherein upon the occurrence of a predetermined condition, the first controller to: determine a first power differential between power being applied to the first wheel by the first electric motor and the first power value (P17L31-P18L8-determines power to each wheel to see if excess yaw applied to the wheels-30kw/tonne threshold); 
determine a second power differential between the power being applied to the first wheel by the first electric motor and the second power value (P17L31-P18L8-each controller determines separately its power differential relative the opposite wheel) .
compare the first power differential and the second power differential to a predetermined value (P17L31-P18L8-Estimates yaw differential – identifies it as hazardous if exceeding 30kW/Tonne); 
adjust the torque generated by the first electric motor when either the first power differential or the second power differential is greater than the predetermined value (P17.31-18.8-if that motor is driving at a power difference relative the opposite motor greater than the threshold the controller disables power to its wheel);
and maintain the torque generated by the first electric motor when both the first power differential and the second power differential are less than the predetermined value (P17L31-P18L8-if that motor is driving at a power difference relative the opposite motor less than the threshold does not disable its motor).


(re: cl 3) wherein the first motor configuration or the second motor configuration corresponds to the second electric motor being disconnected from a voltage supply (P19L24-30-disables motor if its current difference exceeds a threshold relative the opposing threshold). (20.18-21.31).

(re: cl 8) further comprising a second controller associated with the second electric motor (P5L14-20-at least on and preferably 2 controllers per motor), wherein the predetermined condition corresponds to the first controller determining that a software disable command has been issued to the second controller (P17L31-P18L18-sofware disable if power difference exceeds 30kW/tonne).

(re: cl: 9) A method for a vehicle having a first wheel arranged to be driven by a first electric motor and a second wheel arranged to be driven by a second electric motor (P4L13-23-each wheel #101l has a motor in it for driving the wheel; #101 fig1);
wherein the first wheel and the second wheel are transversely located on the vehicle relative to each other (p4 L 1-9; left and right #101 fig. 1),,

estimating by the first controller associated with the first electric motor a second power value for the power applied to the second wheel by the second electric motor when the second electric motor is placed in a second motor configuration (P14L23-40-estimates power in each wheel; P15L1-22- -uses difference in current on line from battery relative own motor’s current on busbar to estimate what opposite motor is doing; 
upon the occurrence of a predetermined condition, determining a first power differential between power being applied to the first wheel by the first electric motor and the first power value and a second power differential between the power being applied to the first wheel by the first electric motor and the second power value (P17L31-P18L8-each controller determines separately its power differential relative the opposite wheel) . 
comparing the first power differential and the second power differential to a predetermined value (P17L31-P18L8-Estimates yaw differential – identifies it as hazardous if exceeding 30kW/Tonne); 
when either the first power differential or the second power differential is greater than the predetermined value, adjusting the torque generated by the first electric motor (P17L31-P18L8-if 
and when both the first power differential and the second power differential are less than the predetermined value, maintaining the torque generated by the first electric motor (P17L31-P8.L8-if that motor is driving at a power difference relative the opposite motor less than the threshold does not disable its motor).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monhouse et al (WO2017/051308) in view of Martin  (US 20190165704) wherein Monhouse et al. teaches the elements previously discussed and 
Martin teaches what Monhouse et al. lacks of:
(re: cl 4) wherein the first motor configuration or the second motor configuration corresponds to coil windings of the second electric motor being placed in a short circuit configuration (¶13-” to avoid high back EMF voltages appearing on the positive power busbar rail the electric motor may be placed in a short-circuit operation mode, “; -15 short circuits stator coils in event of fault); ¶65-“ In the active short circuit mode the inverter switches are placed in a configuration that results in the short circuiting of the electric motor coil windings. For example, by closing 
It would have been obvious at the effective time of the invention for Monhouse et al. placing coil windings in short circuit configuration to avoid high back EMF voltages appearing on the positive power busbar rail the electric motor may be placed in a short-circuit operation mode as taught by Martin.

Martin teaches what Monhouse et al. lacks of:
(re: cl 5) wherein the first motor configuration or the second motor configuration corresponds to coil windings of the second electric motor being place in an open circuit configuration to allow current generated by the second electric motor to flow onto a power source busbar (¶64-“ In the open circuit configuration the inverter switches are placed in an open circuit arrangement resulting in any current generated by the electric motor flowing through the fly-back diodes, which are coupled in anti-parallel across each of the inverter switches, onto the power source busbars.”; ¶66-“ o avoid high current spikes being generated when transitioning the inverter from either the normal operational mode, where PWM voltage is applied to the coil windings, or the open circuit configuration to the short circuit configuration”).  
It would have been obvious at the effective time of the invention for Monhouse et al. place the electric motor coil windings in open circuit to avoid high current spikes on the busbar as taught by Martin.

	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monhouse et al (WO2017/051308) in view of Arenz et al.  (DE102014209887), with citations per the machine 
(re: cl 4)  wherein the first motor configuration or the second motor configuration corresponds to coil windings of the second electric motor being placed in a short circuit configuration (¶20-“ can also be used when switching the inverter from the clocked operating mode to the short-circuit operating mode.”; ¶21-“ , the voltage value can be estimated using a model from the short circuit mode”).
It would have been obvious at the effective time of the invention for Monhouse et al. placing coil windings in short circuit configuration to assist in determining voltage values for determining adjustments as taught by Arenz et al..


	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monhouse et al (WO2017/051308) in view of Griffis (6392318) wherein Monhouse et al. teaches the elements previously discussed and further teaches:
(re: cl 5) a power source busbar connected to coil windings of the second electric motor (P 9 L 31-33-busbar attached to motor coils).
Griffis teaches what Monhouse et al. lacks of:
(re: cl 5) wherein the first motor configuration or the second motor configuration corresponds to coil windings of the second electric motor being place in an open circuit configuration to allow current generated by the second electric motor to flow onto a power source (c18L50-62-“  In the first case, the emergency-stop circuit decides when, based on conditions such as status of kill inputs, to open the AC Relay Coil Driver (RELAY+/-), thereby killing AC motor power. I”).
.

12.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monhouse et al (WO2017/051308) in view of Ito et al. ’479 (US20130144479) wherein Monhouse et al. teaches the elements previously discussed and 
Ito et al. ’479 teaches what Monhouse et al. lacks of:
(re: cl 6) wherein the predetermined condition corresponds to the first controller failing to receive torque information associated with the second electric motor (¶39- abnormality correction if failure occurs).  
It would have been obvious at the effective time of the invention for Monhouse et al. to trigger a fault condition upon a failure to receive torque data from the opposing wheel as without receiving torque data on cannot detect wheel motor torque to detect excessive wheel motor induced yaw as taught by Ito et al..’479.

	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monhouse et al (WO2017/051308) in view of Nakamura (US 20190363664) wherein Monhouse et al. teaches the elements previously discussed and 
Nakamura teaches what Monhouse et al. lacks of:
(re: cl 7) further comprising a second controller associated with the second electric motor, wherein the predetermined condition corresponds to a fault occurring in a communication link between the first controller and the second controller (¶56- whether communication has a short 
It would have been obvious at the effective time of the invention for Monhouse et al. to trigger a fault condition upon a communication link fault between first and second controllers failure to receive torque data from the opposing wheel as without receiving torque data on cannot detect wheel motor torque to detect excessive wheel motor induced yaw as taught by Nakamura.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.
The examiner can normally be reached on Tuesday, Wednesday, or Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications

applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655